Citation Nr: 1144343	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-35 950 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent prior to December 28, 2009, and in excess of 30 percent since December 28, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran provided testimony at an August 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is associated with the claims folder.  

The Veteran's rating was increased during the course of the appeal; however, the claim for higher rating for PTSD remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that during the August 2011 hearing before the undersigned, the Veteran claimed that he was unable to work more than a few hours a week due to his service-connected medical conditions.  Thus he raised the issue of entitlement to TDIU.  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issues are as noted on the title page.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no more, for PTSD have been met for the period prior to December 28, 2009.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met for the period beginning on December 28, 2009.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not argued any such prejudice in this case.  

Indeed, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of January 31, 2008, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a Statement of the Case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA has obtained service treatment records, obtained VA outpatient treatment records, provided examinations, afforded the Veteran the opportunity to present testimony before the Board, and assisted him in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Regarding the examinations, the Board notes that the Veteran testified at his hearing that his symptoms had increased in severity; however, he did not specify that there has been an increase in severity since the last examination conducted in November 2010.  See VAOPGCPREC 11-95 (April 7, 1995).  As such, the Board finds the record adequately reflects the Veteran's disability picture, and it will proceed with appellate review.     

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time. 
 
PTSD

The Veteran maintains that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected PTSD prior to December 28, 2009, and in excess of 30 percent since December 28, 2009.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the April 2008 rating decision on appeal, the RO granted service connection and assigned a 10 percent rating for PTSD, effective January 31, 2008, the date of claim.  In April 2009, the Veteran filed a notice of disagreement.  In a February 2010 rating decision, the RO increased the Veteran's disability rating from 10 to 30 percent disabling, effective December 28, 2009, the date of VA examination.     

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.    

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes VA examination reports dated in February 2008, December 2009, and November 2010; VA outpatient treatment records dated in August 2007 to March 2011; statements from the Veteran, a statement from W.S., the Veteran's supervisor, and an August 2011 hearing transcript.  

August 2007 to November 2007 VA outpatient treatment records demonstrate the Veteran reported experiencing difficulty sleeping for the past four decades.  Records show that the Veteran continues to struggle with sleeping problems, indicating diagnoses of insomnia.  Records also demonstrate that the Veteran was very pleasant and cooperative; his thought processes were organized; his memory was intact; his affect was congruent to mood; and he denied experiencing any suicidal ideation or hallucinations.

The Veteran underwent a VA psychiatric examination in February 2008 at which time he reported that "most of his days are good."  He further reported that he had dreams, not nightmares, as he was only able to sleep four to five hours per night.  He took over-the-counter sleep aids.  The Veteran had been married twice, and currently, for the past 19 years.  He lived at home with his wife and four children.  He reported that he had retired from the Carpenters Union.  

On examination, the Veteran was casually dressed and appeared his stated age of 63.  His eye contact was good and there was no inappropriate behavior.  He was fully alert and oriented.  There was no impairment of thought processes or ability to communicate.  His memory was intact.  He denied experiencing panic attacks and impaired impulse control.  He denied experiencing any delusions or hallucinations, as well as homicidal ideations; however, he reported that he had experienced "suicidal ideations" a few times in the past year, but went on to report, "you dumb ass, what would the boys think," in reference to his sons.  He reported that he was "moody," but called a friend for a "pick-me-up" to relieve the moodiness.  He denied any hyper vigilance, but reported experiencing an exaggerated startled response.  He reported experiencing occasional irritability, as well as intrusive distressing recollections of trauma about twice per week.       

Upon examination and review of the Veteran's claims file, the diagnosis was PTSD.  In providing the diagnosis, the examiner indicated that the Veteran did not display any inappropriate behavior during the evaluation; his thoughts were goal-directed, and his speech was of normal cadence and volume.  The examiner indicated that it was expected that the Veteran would have a mild impact on his social and occupational functioning due to his PTSD.  The examiner assigned a GAF of 70 to 75.  

The Veteran was afforded a VA psychiatric examination in December 2009, during which he reported that his marriage was "still rocky," but he stated that he lived at home with his wife and four children.  He further stated that he was not working; specifically, he quit because he got discouraged.  He denied any involvement in specific psychiatric care as well as medications.  He reported that he experienced dreams and feelings of guilt, as well as mood swings and irritability; however, he stated that he does not abuse his spouse or children.  He reported that he has not had relations with his wife in seven years, but had a lady friend, and hoped to get an RV and travel with her.  He also reported that he got along "fine" with his children.  He reported that he connected with those he volunteered with at the VA.  He stated that he enjoyed watching movies, as well as gardening.  He indicated that he traveled with a friend and his sons to Florida every year.  He reported experiencing difficulty sleeping, specifically interrupted sleep, as he usually awoke every two hours.  On an average day, the Veteran reported that he enjoyed cooking for his children, ran errands, and watched his sons compete in sporting events.       

On examination, the Veteran was casually dressed and very pleasant.  His eye contact was good and there was no inappropriate behavior.  His speech was of normal cadence and volume.  He was fully alert and oriented.  There was no impairment of thought processes or ability to communicate.  His long-term memory was intact; however, he had difficulty with his concentration and short term memory.  His range of affect was mildly restricted.  He denied suicidal and homicidal ideation.  He denied obsessive thinking and ritualistic behavior, as well as hallucinations and delusions.  He denied experiencing panic attacks and impaired impulse control.  He described his mood as "mediocre," indicating that he was not overly happy, but not overly sad.  He reported experiencing sleep impairment and was frequently awakened, sleeping an average of four to five hours per night. 

Upon examination and review of the Veteran's claims file, the diagnosis was PTSD.  In providing the diagnosis, the examiner indicated that the Veteran continued to have difficulty sleeping, as he slept four to five hours per night.  The examiner further noted that the Veteran experiences irritability and difficulty concentrating, as he did on the previous VA examination, but with more irritability on examination today.  He further noted that the Veteran experienced hypervigilance as well as an exaggerated startled response.  The examiner assigned a GAF score of 65-70, explaining that the score was meant to reflect ongoing mild to at most moderate impairment in social and occupational functioning due to the PTSD.    

May 2010 to October 2010 VA outpatient treatment records demonstrate the Veteran sought treatment for his PTSD condition.  A May 2010 record indicates that the Veteran denied suicidal ideation, plan, or intent, but he stated that there are times when he would become depressed and would think that it would be easier if everything just ended.  However, the Veteran stated that he enjoyed life most of the time, explaining that he enjoyed gardening.  He also stated that while he and his wife were disengaged, he took fatherhood very seriously, and was staying in his marriage until his children are grown, but then planned to divorce his wife.  He reported that he continued to experience sleep issues, as well as exaggerated startled response.  He indicated that he retired as a carpenter in 1999, took some years off and then worked for DHL for three years, as well as performing some work for a freight company.  He indicated that he had not worked in the past eight to ten months, but might return to work for the YMCA, where he reportedly held a maintenance job in the past.  In a subsequent May 2010 record, the Veteran reported that he had recently become short-tempered and irritable.  

A June 2010 record shows that the Veteran reported that he was able to keep himself in a fairly good place (emotionally) most of the time.  On examination, the Veteran was alert and oriented; his mood was euthymic and appropriate; affect was appropriate; insight and judgment were good; and there was no evidence of thought disorder or suicidal or homicidal ideation.  The examiner noted that loneliness and periodic anxiety appeared to be significant issues.      

A July 2010 record shows that the Veteran reported that he took a trip out west to visit several of the national parks, explaining that the family was able to get along fairly well.  He specified that he and his wife were a "little short" with each other, but were able to get past these instances fairly quickly.  The Veteran reported that his primary focus was to be a good and present father.  He further stated that he tried to remain in contact with some of his buddies from Vietnam.  On examination, the examiner noted that the Veteran was pleasant and engaged and appeared very open and willing to "doing things right" with regard to therapy.  The examiner noted that restless and sleepless nights remained one of the Veteran's main concerns.    

An August 2010 record demonstrated that the Veteran reported that he was very happy with his sleep medication, as it had helped him to sleep.  On examination, the Veteran was alert and oriented and pleasant and engaged; his affect was appropriate; his insight and judgment were good; his thought processes were logical and goal directed; and his mood was mildly anxious.  The examiner indicated that the Veteran appeared to be functioning rather well overall, but he did report some periods of more intense anxiety.  

A September 2010 record demonstrates that on examination, the Veteran was alert and oriented and pleasant and engaged; his mood was euthymic; his affect was appropriate; his insight and judgment were good; his thought process was logical and goal-directed; and there was no evidence of thought disorder, substance abuse, or suicidal or homicidal ideation.  

An October 2010 record demonstrates that upon examination, the Veteran's mood was mildly depressed.  The examiner noted that the Veteran appeared to be dealing with the news that his mother told him fairly well, namely, the fact that he has a different father than his siblings.    

The Veteran was afforded a VA psychiatric examination in November 2010, during which he reported that his PTSD was worse since the last examination.  Specifically, he indicated that at the time of the last examination he was not in treatment, but was currently in treatment, however, is experiencing the same symptoms.  He reported that he is currently taking medication, which has been helping him sleep until about a month ago.  He further reported that psychotherapy helps with depressed mood and occasional suicidal ideation.  Regarding employment, the Veteran reported that he retired from the Carpenters Union in 1999.  He indicated that he took early retirement because his "mind and body were done"; specifically, he was offered a good package and could no longer climb scaffolding.  He reported that he was currently working part-time, approximately 15-20 hours per week, at the YMCA doing light maintenance.  He denied missing any days of work due to mental health reasons.  He reported that he had been married for approximately 22 years, but stated that the relationship was  "not going very well..."  He reported that he has six children; two children from his first marriage and four with his current wife.  He reported that his relationship with his children is good.  He reported that he enjoyed reading, watching movies, and taking naps.  He reported that when he was not working, he would get up with the children, feed the pets, and watch television and read.  He further reported that he did the grocery shopping.  He reported that he enjoyed window shopping at Home Depot, as well as attending his children's games.  He reported that he volunteered at a VA nursing home and enjoyed talking with elderly veterans about their experiences.    

On examination, the Veteran was casually and appropriately dressed.  He was alert and oriented.  His behavior was cooperative.  His eye contact was good.  His speech rate, volume, and tone were unremarkable.  His communication was good.  His mood was bright.  His affect was congruent and appropriate.  His thought process and thought content were unremarkable.  There were no signs of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent.  He was a good historian.  He denied being hypervigilant.  He reported experiencing an exaggerated startled response.  There was no inappropriate behavior displayed during the evaluation.  The Veteran reported that over the past few months, he had issues with temper and depression, indicating that he was planning on talking with his psychiatrist about adjusting his medications.  He further reported having panic-like symptoms each week when feeling overwhelmed, but did not appear to be having full-blown panic attacks.  He also reported that he continued to get four to five hours of sleep per night on average.  He described memory functioning within normal limits, but described frequent mild problems with attention and concentration at home, but not at work.  He denied efforts to avoid activities, places, or people that remind him of his trauma; however, he experienced a diminished interest in activities most days.   

Upon examination and review of the Veteran's claims file, the diagnosis was PTSD.  In providing the diagnosis, the examiner indicated that the Veteran continued to experience sleep difficulty, along with irritability, concentration issues, and exaggerated startled response.  The examiner assigned a GAF score of 65, explaining that the Veteran's PTSD appeared to be mild, noting that he retired in 1999 primarily due to physical issues and was now working part-time at the YMCA, where he reported that he gets along with others.  The examiner noted that the Veteran reported significant marital strain, which seems to be his primary stress right now rather than his PTSD symptoms.  The examiner noted that the Veteran reported having a good relationship with his children, as well as a "lady friend," and he volunteered at the VA nursing home to socialize with older veterans.  The examiner concluded that irritability may have a mild impact on his relationships, and decreased level of interest in activities may have a mild impact on motivation to engage in social activities.  

A subsequent November 2010 VA outpatient treatment record demonstrates that the Veteran reported experiencing a few bad dreams regarding his Vietnam experience, resulting in difficulty sleeping.  He denied any sustained periods of depression.  He reported that he continued to work part-time at the YMCA.  The examiner assessed PTSD with sleep disturbance.  

A January 2011 VA outpatient treatment record indicates that the Veteran appeared to be in good spirits when he arrived for treatment.  On examination, his mood was frustrated, due to his mother's unwillingness to tell him who his paternal father was.  However, he was alert and oriented and pleasant and engaged; his affect was appropriate; his insight and judgment were good; his thought process was logical and goal-directed; and there was no evidence of thought disorder, substance abuse, or suicidal or homicidal ideation.  

A March 2011 VA outpatient treatment record indicates that the Veteran reported that overall, he felt that he has been doing really well with his moods.  On examination, the Veteran was alert and oriented and pleasant and engaged; his mood was euthymic; his affect was bright; his insight and judgment were good; and his thought process was logical and goal-directed.  There was no evidence of thought disorder; substance abuse; or suicidal or homicidal ideation.  The examiner noted that the Veteran continued to be upset with his mother, but was managing her refusal to talk to with him about his paternal father fairly well, and was otherwise stable and at baseline.  

In an August 2011 letter, the Veteran's supervisor (W.S.) at the YMCA submitted a letter indicating that the Veteran was a valuable and reliable part of his staff.  However, W.S. reported that over the past couple of years, the Veteran had become more easily frustrated and short-tempered, as well as distracted.  W.S. further stated that the Veteran had a job at the YMCA for as long as he wanted, but the challenges of managing him had increased significantly recently; specifically, the Veteran would forget to clock out, at times failed to follow simple instructions, and frequently lost his train of thought.      

In an August 2011 hearing before the Board, the Veteran testified that he was taking increased medication for his condition.  He further asserted that he has experienced problems with work.  Specifically, the Veteran stated that he was told he was doing a good job, but tried to resign because he felt that he was not doing a good job and he was unable to handle the 20-24 hours his employer (YMCA) wanted him to work.  He stated that he currently worked no more than 15 hours per week for the YMCA.  He further asserted that he took early retirement from the Carpenters Union because he did not feel like he could do the work.  He testified that he continued to experience sleepless nights and an exaggerated startled response.  

Based on a review of the record, the Board finds that the Veteran's symptoms have been consistent throughout the rating period on appeal, and an initial 30 percent evaluation for PTSD is warranted as the Veteran has consistently exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of chronic sleep impairment, anxiety, and mild memory loss.  See VA examinations dated in February 2008, December 2009, and November 2010 and VA outpatient treatment records dated in August 2007 to March 2011.  Notably, the Board acknowledges the Veteran's continued difficulty sleeping during the course of the appeal, as well as his intermittent increased anxiety due to his lack of sleep.  Further, the Veteran has demonstrated GAF scores ranging from 65-75, and as indicated above, a score of 61 to 70 is defined as indicating mild symptoms, which the aforementioned evidence clearly shows.  

However, the evidence does not show findings that more closely approximate the criteria required for a 50 percent rating under the rating schedule at any time during the appeal period.  While the evidence demonstrates that the Veteran has been retired from his primary occupation (carpentry) since 1999, the most recent VA examination report dated in November 2010 demonstrates that he reportedly opted to take early retirement because he was offered a good package and could no longer climb scaffolding.  Moreover, while the Veteran testified that he had been experiencing difficulty at work because he did not believe he was doing a good job, the record reflects that he was most recently working part-time, approximately 15-20 hours per week, at the YMCA doing light maintenance, and he denied missing any days of work due to mental health reasons.  In this regard, the Board does acknowledge that the Veteran's supervisor indicated that over the past couple of years, the Veteran had become more easily frustrated and short-tempered, as well as distracted; however, his supervisor stated that the Veteran was a valuable and reliable part of his staff and had a job at the YMCA for as long as he wanted.  Further, the record demonstrates that the Veteran got along well with others at work.  Regarding social impairment, the Board recognizes that the Veteran had a strained relationship with his wife of 22 years; however, the record shows that he had a good relationship with his six children and valued being an involved father, as he reportedly enjoyed cooking for his kids and attending their sporting events.  Further, the Veteran enjoyed volunteering at a VA nursing home, where he connected with older veterans, as well as keeping in touch with friends he served with in Vietnam.    

Overall, the evidence demonstrates the Veteran has maintained his appearance, as he is casually and appropriately dressed; he is cooperative; he is pleasant and engaged; he has a normal thought process; he is oriented to time, person, and place; his judgment is good; and he has consistently denied homicidal ideation, as well as hallucinations and delusions.  The Board, however, does note that the Veteran reported "suicidal ideation" during his February 2008 VA examination.  At the same time, he indicated no intent or plan whatsoever, given his concerns about how his family would react.  Had the Veteran more definitively described suicidal ideation as a chronic symptom, this might have supported an increase.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Given the totality of his statement and the fact that he has otherwise denied suicidal ideation entirely, the Board finds that the suggestion of suicidal ideation from the February 2008 report is not of sufficient significance to support an increased evaluation in and of itself.  

Finally, regarding the Veteran's GAF scores, the Board notes that they have been 65 and above, with the most recent score reported as 65 on the November 2010 VA examination.  As indicated above, a GAF score of 61 to 70 is defined as indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  
The Board finds that the Veteran's overall disability picture shows that he is mildly impaired (namely difficulty sleeping), experiences some anxiety and some mild short-term memory loss, has difficulty concentrating, continues to work part-time for the YMCA with some difficulty, and has meaningful relationships with his six children and his friends.  This is all consistent with the assigned 30 percent evaluation.

Consequently, the Board finds that the disability picture during the pendency of this appeal warrants an initial 30 percent schedular evaluation, but no more.  This determination represents a partial grant for the period prior to December 28, 2009 and a denial for the period after that date.

In reaching this determination, the Board finds that the Veteran's level of impairment is fully contemplated by the assigned schedular evaluation.  There is no indication of hospitalization or of any unusual level of interference with employability due to PTSD; rather, the Veteran is retired and is working part-time, as described above.  The rating criteria fully contemplate his impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 30 percent evaluation for PTSD is granted for the period prior to December 28, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for the period beginning on December 28, 2009 is denied.  


REMAND

As noted above, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, supra.  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the appeal for benefits for the underlying disability.  The Veteran has not yet received notice of the evidence needed to substantiate a TDIU claim.  Such action, and an adjudication of the claim, is needed in view of Rice.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms compliant with 38 C.F.R. § 3.159(b), the need for additional evidence regarding the TDIU claim.

2.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  If the determination is unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


